In an action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Westchester County, dated December 28, 1961, which granted plaintiffs’ motion for summary judgment and directed an assessment of damages. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, there is a fact issue for the jury as to plaintiffs’ contributory negligence (Nelson v. Nygren, 259 N. Y. 71; cf. Glendenning v. Feld, 285 App. Div. 604, affd. 309 N. Y. 867). Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.